                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IAN EVANS,                                 :
      Plaintiff,                           :       CIVIL ACTION
                                           :
       v.                                  :
                                           :
COMMISSIONER OF THE SOCIAL                 :       No. 18-4059
SECURITY ADMINISTRATION,                   :
     Defendant.                            :

                                ORDER AND JUDGMENT

       AND NOW, this 25th day of March, 2019, upon consideration of Plaintiff Ian Evans’s

Brief in Support of his Request for Review (doc. 12), the Commissioner’s Response (doc. 13),

and Evans’s Reply (doc, 14), it is ORDERED:

   1. Plaintiff’s Request for Review is DENIED;

   2. JUDGMENT is entered in favor of the Commissioner and against Plaintiff; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                    BY THE COURT:


                                                    _/s/ Timothy R/ Rice________________
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
